Case: 16-12214   Date Filed: 07/13/2017   Page: 1 of 3


                                                      [DO NOT PUBLISH]



          IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                    ________________________

                          No. 16-12214
                      Non-Argument Calendar
                    ________________________

             D.C. Docket No. 2:16-cv-00098-MHT-TFM



STACIA CROMARTIE,

                                                         Plaintiff-Appellant,

                                versus

ALABAMA STATE UNIVERSITY,
JAMES B. OLIVER,
ATOYIA MASION,
CHRISTOPHER RAY,
STONEY DAVIS, et al.,

                                                      Defendants-Appellees.

                    ________________________

             Appeal from the United States District Court
                 for the Middle District of Alabama
                   ________________________

                           (July 13, 2017)
              Case: 16-12214     Date Filed: 07/13/2017   Page: 2 of 3


Before MARCUS, WILLIAM PRYOR and FAY, Circuit Judges.

PER CURIAM:

      Stacia Cromartie appeals pro se the sua sponte dismissal of her amended

complaint about the violation of her civil rights by Alabama State University, its

band director, James Oliver, and other University employees in violation of the

Civil Rights Act, 42 U.S.C. § 2000e et seq., the Rehabilitation Act of 1973, 29

U.S.C. § 794, the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq., and

state law. The district court dismissed as untimely Cromartie’s federal claims and

declined to exercise supplemental jurisdiction over her claims under Alabama law,

which the district court dismissed without prejudice. We affirm.

      The district court correctly dismissed Cromartie’s amended complaint as

untimely. Cromartie alleged that, during the fall of 2011 and of 2012, she was

harassed and discriminated against because she suffered from seizures and asthma;

she was dismissed from the band for protesting hazing by fellow musicians; and

the University mishandled the investigation and violated her rights to equal

protection and due process, in violation of the Fifth and Fourteenth Amendments.

Cromartie’s complaints were subject to the two-year statute of limitation for

personal injury actions in Alabama. See Ala. Code § 6-2-38(l); McNair v. Allen,

515 F.3d 1168, 1173 (11th Cir. 2008); Everett v. Cobb Cnty. Sch. Dist., 138 F.3d
1407, 1409–10 (11th Cir. 1998). Cromartie waited until February 12, 2016, more


                                          2
               Case: 16-12214     Date Filed: 07/13/2017    Page: 3 of 3


than three years after the statutory period expired, to file her complaint. The district

court was required to dismiss Cromartie’s federal claims as untimely.

      Cromartie fails to establish extraordinary circumstances warranting equitable

tolling of the statutory period. “Equitable tolling is appropriate when a movant

untimely files because of extraordinary circumstances that are both beyond [her]

control and unavoidable even with diligence.” Motta ex rel. A.M. v. United States,

717 F.3d 840, 846 (11th Cir. 2013) (quoting Arce v. Garcia, 434 F.3d 1254, 1261

(11th Cir. 2006)). Cromartie argues that her delay is attributable to the “legal

malpractice” of “her legal services provider,” but attorney “negligence, even gross

negligence,” does not qualify as an extraordinary circumstance for purposes of

equitable tolling. Cadet v. Fla. Dep’t of Corr., 853 F.3d 1216, 1227 (11th Cir.

2017).

      The district court did not abuse its discretion when it declined to exercise

supplemental jurisdiction over Cromartie’s remaining claims under state law. A

district court may decline to exercise supplemental jurisdiction over a claim after

dismissing all claims over which it has original jurisdiction. 28 U.S.C.

§ 1367(c)(3). In fact, we “encourage[ ] district courts to dismiss any remaining

state claims when, as here, the federal claims have been dismissed prior to trial.”

Raney v. Allstate Ins. Co., 370 F.3d 1086, 1089 (11th Cir. 2004).

      We AFFIRM the dismissal of Cromartie’s amended complaint.


                                           3